Citation Nr: 0820951	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-00 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a stomach disorder. 

2.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides in Korea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to March 
1959, and from October 1961 to May 1962. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for a 
stomach disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prostate cancer was not shown to have been present during 
service or until many years thereafter, and there is no 
evidence relating current prostate cancer to active military 
service, to include claimed Agent Orange exposure in Korea.  

 
CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated during active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103(A), 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   For claims, such as the instant one, 
pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 
was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, in May 2007 correspondence, the veteran was 
notified of the way initial disability ratings and effective 
dates are established.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, VA and private medical evidence.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for prostate 
cancer because there is no evidence of pertinent disability 
in service or for several years following service.  Thus, 
while there was a diagnosis of prostate cancer, there is no 
true indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of findings of prostate cancer 
in service and the first suggestion of pertinent disability 
many years after active duty, relating prostate cancer to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The 
Board is satisfied that the duties to notify and assist have 
been met.

II.  Service Connection Claim

a.  Presumptive Service Connection

The veteran specifically attributes his prostate cancer to 
herbicide exposure while serving in Korea's demilitarized 
zone (DMZ).  

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ in Korea.  DOD defoliated the fields of fire 
between the front line defensive positions and the south 
barrier fence.  If it is determined that a veteran who served 
in Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See MR21- 1MR, Part VI, Chapter 2, Section B.

In this case, the veteran asserts that he had Korean service 
and was exposed to Agent Orange at that time.  However, as 
noted, DOD has only confirmed use of Agent Orange in Korea 
from April 1968 to July 1969.  The veteran was not on active 
military service at anytime between April 1968 and July 1969.  
He was discharged from the Army in May 1962.  Thus, the 
veteran's exposure to herbicides may not be presumed to have 
been incurred during any Korean service.  

b.  Direct Service Connection

Although the evidence does not establish a presumptive link 
between the veteran's disabilities and his active service, 
the United States Court of Appeals for the Federal Circuit 
has determined that an appellant is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of separation from active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

On review, the Board finds that service connection for 
prostate cancer is not warranted.  In this regard, the 
evidence shows a current diagnosis of prostate cancer, 
thereby satisfying the first element of his claim.  However, 
there is no evidence of prostate cancer during service.  The 
veteran's service medical records covering his first period 
of service, to include a March 1959 separation examination 
report, are negative for treatment for complaints, treatment, 
and/or a diagnosis of a prostate disability or cancer.  In 
his February 1962 report of medical history upon separation 
from his second period of service, the veteran did not report 
any prostate complaints.     

Post-service, the medical evidence shows elevated prostate-
specific antigen in December 2000, and prostate cancer was 
not objectively demonstrated until March 2002, approximately 
40 years post-service.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Moreover, as there is no 
evidence of a malignant tumor within the first post-service 
year, service connection for the malignancy may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Finally, there is no medical evidence of a nexus between the 
veteran's prostate disability and his service.  

The Board notes that the veteran is competent to describe his 
prostate symptomatology.  See Layno v. Brown, 6 Vet. App. 465 
(1994); 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
he is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder (i.e. that his current prostate disability is 
related to service) because he has not been shown to have the 
requisite medical expertise.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). 

The Board also acknowledges the argument set forth by the 
veteran's representative in a May 2008 written brief 
presentation.  In this regard, the representative noted that 
the veteran was diagnosed with lymphadenitis during service, 
and suggested a relationship between such condition and the 
veteran's prostate cancer.  Review of the record shows that 
the veteran was diagnosed with acute mesenteric lymphadenitis 
(etiology unknown) during service.  However, the medical 
literature does not suggest a relationship between mesenteric 
lymphadenitis and prostate cancer.  Mesenteric lymphadenitis 
is an inflammation of the lymph nodes in the fold of 
membranes that attaches organs to the abdominal wall 
(mesentery).   This condition usually resolves on its own and 
rarely causes complications.  (see 
www.mayoclinic.com/health/mesenteric-lymphadenitis/DS00881).  
Significantly, the record contains no competent medical 
evidence relating the veteran's acute mesenteric 
lymphadenitis diagnosed during service to his prostate 
cancer.  

In conclusion, while there is current evidence of prostate 
cancer, there is no evidence of prostate cancer during 
service or for many years thereafter, and no evidence linking 
the veteran's prostate cancer to his active military service.  
Thus, a preponderance of the evidence is against a finding 
that the veteran's prostate cancer is causally related to 
active service.  The benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for prostate cancer, to include as due to 
claimed Agent Orange exposure in Korea, is denied.


REMAND

The veteran is seeking to reopen a service connection claim 
for a stomach disorder, last denied by the RO in June 2002, 
on the basis that new and material had not been submitted to 
reopen the claim, as there was no evidence of a chronic 
stomach disorder diagnosed during service, and no competent 
medical evidence relating the current stomach disorder to 
service.  The veteran filed his claim to reopen in June 2004.

Additional development is necessary as to the claim of 
whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a stomach disorder.

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding new and material 
evidence claims.  The Court requires that VA, by way of a 
specific notice letter, (1) notify the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describe what new and material evidence is); (2) 
notify the claimant of the evidence and information necessary 
to substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.

Review of the record shows that a July 2004 letter addressed 
the veteran's claim, but did not provide the current 
definitions for "new" and "material" evidence (see 
38 C.F.R. § 3.156 (2007)), applicable here; did not indicate 
that the last prior denial was issued in June 2002; did not 
indicate the reason for the prior denial; nor did it advise 
the veteran of the specific evidence required to substantiate 
the elements that were found insufficient in the prior 
denial.  It appears that the lack of notification may have 
prejudiced the veteran, as none of the newly received 
evidence is pertinent to the issue of whether the veteran's 
current stomach disorder was incurred in service.  Thus, an 
additional letter should be sent to the veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) that 
(1) notifies the veteran of the reason for 
the previous denial; (2) notifies the 
veteran of the evidence and information 
necessary to reopen the claim; and (3) 
notifies the veteran of what specific 
evidence would be required to substantiate 
the elements needed to grant the veteran's 
service connection claim (i.e., evidence 
of a chronic stomach disability during 
service, and medical evidence relating 
current stomach disability to service).  
The RO should advise the veteran of the 
current definitions of "new" and 
"material" evidence.  See 38 C.F.R. 
§ 3.156.  This notice is outlined by the 
Court in Kent, supra.

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  
Thereafter, the case must be returned to the Board for 
appellate review.  The Board intimates no opinion as to the 
outcome of the case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


